Citation Nr: 1127092	
Decision Date: 07/20/11    Archive Date: 07/29/11

DOCKET NO.  07-00 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for lumbar spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1978 to August 1999.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision of the Los Angeles, California, Department of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

The competent and credible evidence relates the Veteran's lumbar spine disability to his military service.


CONCLUSION OF LAW

A lumbar spine disability was incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board awards service connection for lumbar spine disability, which represents a complete grant of the benefit sought on appeal.  As such, no discussion of VA's duty to notify and assist is necessary here.

Direct service connection requires competent and credible evidence of a current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In this case, the Veteran's private doctors have diagnosed various disabilities of the spine, including lumbar radiculopathy, lumbar stenosis, and degenerative disc disease.  Moreover, the April 2010 VA medical examiner diagnosed the Veteran with degenerative disc disease of the lumbar spine, mild right L5 weakness, right sciatica, and mild lumbar scoliosis.  Thus, the first element of a service connection claim, current disability, is satisfied here.

The second requirement for direct service connection is competent and credible evidence of an in-service occurrence or aggravation of a disease or injury.  Davidson, 581 F.3d 1313.  Here, the Veteran reported low back pain in February 1999 in conjunction with his separation examination.  However, that examination did not find a spinal abnormality.  The Veteran has claimed that his lumbar spine disability is related to flying helicopters in service, specifically repetitive trauma to his lumbar spine as a result of hard landings, prolonged sitting in helicopter seats, and constant vibration to his back.  He is competent to provide testimony regarding the circumstances, conditions, or hardships of his service, including any low back trauma.  Moreover, his DD-214 shows a military occupational specialty (MOS) of pilot for nearly 20 years, which supports his claim of prolonged helicopter travel, thereby adding to his credibility.  Furthermore, in a January 2006 statement, fellow serviceman D.R.M. noted the Veteran's in-service complaints of low back pain after numerous flights.  Thus, the Board concedes in-service low back trauma while flying helicopters as consistent with the circumstances of his service.  38 U.S.C.A. § 1154(a).  Therefore, the in-service injury requirement has been met.

The third and final requirement for direct service connection is medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Davidson, 581 F.3d 1313.  In this regard, in April 2010 the Veteran underwent a VA medical examination in conjunction with this claim.  Consistent with the Board's December 2009 remand instructions, the examiner considered whether the Veteran's current lumbar spine disability was causally related to his duties as a helicopter pilot, as described by the Veteran.  That examiner opined that it was at least as likely as not that the Veteran's lumbosacral spine disability (degenerative disc disease) and sciatica were related to his military service, specifically his job as a helicopter pilot.  As this conclusion was reached following a review of the record, and was accompanied by a rationale, it is found to be highly probative.  Moreover, no other evidence of record refutes the conclusions of the VA examiner.  Thus, the nexus requirement is satisfied.

For the reasons discussed above, the Board finds that an award of service connection for a lumbar spine disability is warranted.   In reaching this conclusion, the evidence is at least in equipoise, and the benefit of the doubt doctrine has been appropriately applied. See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for lumbar spine disability, to include degenerative disc disease and sciatica, is granted, subject to governing criteria applicable to the payment of monetary benefits.




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


